DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1, [0035] FIGURE 1 illustrates an example communication system 100 in accordance with an embodiment of this disclosure; 
Species 2, [0043-0048] FIGURE 2 illustrates an example server 200;  
Species 3, [0050-0071] FIGURE 3 illustrates an example electronic device 300;
Species 4, [0072-0073] The environment 400a of FIGURE 4A illustrates a first mode for capturing, generating and distributing immersive content;
Species 5, [0074-0077] The environment 400b of FIGURE 4B illustrates a second mode for capturing, generating and distributing immersive content;
Species 6, [0078-0083] The environment 400c of FIGURE 4C illustrates a fourth mode for capturing, generating and distributing immersive content;
Species 7, [0084-0094] In certain embodiments, the TOVI application 420a is executed on any of the client devices, such as a mobile device.
Species 8, [0196-0203] FIGURE 5 illustrates a method 500 for streaming immersive content based on a request in accordance with an embodiment of this disclosure;

Species 10, [0208-0210] FIGURE 7 illustrates an example communication environment 700 of electronic devices that capture immersive media in accordance with an embodiment of this disclosure;
Species 11, [0212-0223] FIGURES 8A and 8B illustrates a method 800 for reconstructing the immersive media in accordance with an embodiment of this disclosure;
Species 12, [0224-0225] FIGURE 9 illustrates a UI 900 of an electronic device while capturing media in accordance with an embodiment of this disclosure;
Species 13, [0226-0027] FIGURE l0A illustrates a diagram 1000a of initial pivot points of an object in accordance with an embodiment of this disclosure; 
Species 14, [0228] As shown in FIGURE l0B, the pose landmarks are identified on the main object 1010;
Species 15, [0229] FIGURE l l A illustrates a linear camera arrangement 11 00a, since the FOV of the cameras 1102 and camera 1104 are positioned along a linear line. 
Species 16, [0230] FIGURE l l B illustrates a circular camera arrangement 11 00b, since the FOV of the cameras 1106 and camera 1108 are positioned along a curve;
Species 17, [0231-0032] FIGURE 12 illustrates an example of an electronic device 1200 recommending a change in orientation of an electronic device while capturing media in accordance with an embodiment of this disclosure;
Species 18, [0233-0039] FIGURE 13 illustrates an example method 1300 for generating content in accordance with an embodiment of this disclosure. The species are independent or distinct because one embodiment discloses a communication between a server and electronic 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species 1-18 are self-evident for a search and examination burden. For example: Species 8 illustrates a method for streaming immersive content based on a request in accordance with an embodiment, but Species 18 illustrates an example method for generating content in accordance with an embodiment, so the species 8 and 18 show a search and examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425